PER CURIAM.
Appellees, Maurice Walker, et al., filed their action against A. B. Hensley,, et al., appellants, asserting their title to a tract of land in Clay County, Kentucky, and seeking to enjoin the appellants from cutting and removing timber therefrom and to recover damages in the sum of $1,250. Proof was taken and judgment was rendered-in favor •of appellees, including the award of $150 for damages. We have examined the record in the case and have read the briefs and find that the Chancellor was correct in his findings of fact and conclusions of law.
The motion for appeal is overruled and the judgment is affirmed.